Title: General Orders, 28 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters secretarys Quarter Friday 28th Septembr 1781
                     Parole Lewis 16th
                     
                     C. signs Seguire Decasta
                  
                  Officers for the day Tomorrow
                  Major General Marquis de la FayetteColonel ScammellLt Col. VandykeB. M. BleekerThe whole Army, Officers and  soldiers will lay on their Arms this Night.
               